Title: From Thomas Jefferson to Nicholas Lewis, 11 June 1790
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
New York June 11. 1790.

This will be delivered you by Mr. Garland Jefferson, a relation of mine, who has been strongly recommended to me for his worth and genius. Having just finished his education, it is become necessary for him to think of some calling by which he may support himself, and the misfortunes of his father have left him without the means even of preparing himself for a calling. As his inclination is towards the law it has become more practicable for me to be of use to him, by taking upon myself his board and clothing and lending him the necessary books. I must therefore beg the favor of you to get him boarded as conveniently for his object as you can in our neighborhood, at my expence, to furnish him with clothes, and to give him access to my library. I give him a note of the books he is to read. Any further services or civilities you will be so good as to shew him, or which Mrs. Lewis will be pleased to render, will be considered as obligations on Dear Sir Your sincere friend & humble servt,

Th: Jefferson

